Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,8-12,16,17,19,21,23,25,28,33-35,40,43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, does the language “the reflective layer comprises a bottom surface in contact with the substrate” preclude the case where the reflective layer is removed down to the substrate in the non-reflective regions ?
Claim 23 is dependent upon clatter claim 33. 
Claims 43-45 need to recite coating a resist or photoresist and the use of the e-beam to expose the resist/photoresist and developing the resist (see prepub of instant application at [0095,0122-0127,0150]). 
In claim 23, aluminum is recited twice.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,9,11,12,33,35,40,42 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Han et al. 20050084768.
Han et al. 20050084768 illustrates in figure 2, the prior art where the substrate (201), is provided with a reflective multilayer (202), an etch stop layer (203), a chrome absorber layer  (205) and a second reflective multilayer (204)  [0023-0028]. Figure 3 shows a phase shift mask including a substrate (301), a Mo/Si reflective multilayer (302) with a period or 6.9 nm, an attenuating phase shifter (307) which uses a combination of absorption and destructive interference to attenuate the EUV, where (307) includes 2.7 nm of NiFe (30), an SiMo multilayer with a period of 6.9 nm (304) and an ARC layer (305) [0029-034]. 

    PNG
    media_image1.png
    450
    535
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    415
    514
    media_image2.png
    Greyscale


Claims 1,9-12,33,35,40,42 and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Singh et al. 20030031938
Singh et al. 20030031938 teaches with respect to figure 2, a reflector including a multilayer Mo/Si stack (2) coated upon the substrate (3). Additional multilayers are coated of Mo/Si, but have their thicknesses optimized for the desired phase change in the phase shifting stack region [0058]. Figure 5 also shows a mask alternating layers (51a/51b) are coated and a phase shifting stack (52a/52b) are provided amongst the filler stack (53a/53b) [0066-0068]. 

    PNG
    media_image3.png
    422
    446
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    358
    478
    media_image4.png
    Greyscale


Claims 1,9,11,12,33,35,42 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kagawa et al. 20140127613.
See figure 7A and 7B and associated text. See also figure 1

    PNG
    media_image5.png
    122
    421
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    224
    477
    media_image6.png
    Greyscale


Claims 1,9,11,12,33,35,42 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yan et al. 20030031937. 
See figure 3.        
    PNG
    media_image7.png
    677
    373
    media_image7.png
    Greyscale

Claims 1,9-12,33,35,40,42 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Abe et al. JP 2014-099433. 

    PNG
    media_image8.png
    71
    247
    media_image8.png
    Greyscale
phase adjustment layer in middle of reflective multilayer (see figure and abstact)

Claims 1,9-12,33,35,40,42 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Abe et al. JP 2013-131728. 

    PNG
    media_image9.png
    65
    207
    media_image9.png
    Greyscale
substrate (11) is patterned and shift the phase of the overlying reflective layer (12) in areas (21,22). 
Claims 1,9,11,12,33,35,42 and 46 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Liou et al. 20180284596. 
Liou et al. 20180284596 illustrates an EUV mask in figure 4 where absorbers (108) are provided in recesses formed in different depths in the reflective multilayer (102) and coated eve with the cap layer (106). Figure 6 is similar, but the absorber does not fully fill the recesses. 

    PNG
    media_image10.png
    302
    450
    media_image10.png
    Greyscale
      
    PNG
    media_image11.png
    292
    432
    media_image11.png
    Greyscale

Claims 1,9-12,33,35,40,42 and 46 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kamo et al. 20110151358.
Kamo et al. 20110151358 teaches in figure 29, the exposure of the reflective Mo/Si multilayer to a laser or ion beam to form MoSi in the area (140) which substantially absorbs the incident EUV [0103]. 
    PNG
    media_image12.png
    191
    347
    media_image12.png
    Greyscale

Claims 1,9,11,12,33,35,42 and 46 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yan et al. 20030027053.
Yan et al. 20030027053 teaches with respect to figures 2-7, a reflective multilayer stack (203), with a capping layer (303) which is etched to the desired depth and then filled with a metal layer, of Ta, TaN, W, Co, Cr, Al, Ge, SiGe [0019-0029]. 

    PNG
    media_image13.png
    190
    357
    media_image13.png
    Greyscale


Claims 1,9-12,33,35,40 and 42-46 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Fukugami et al. JP 2015-141972.
Fukugami et al. JP 2015-141972 (machine translation) teaches with respect to figure 6a-e, a substrate (1) with a reflective multilayer (2), which is then coated with a resist (11) which is patterned and used pattern-wise ion implant and etch the reflective multilayer to a depth of 40 nm, then a Ta film (6) is deposited [0036-0037,0042].  Example 1 (figure 5a-d) teaches a substrate (1), a reflective multilayer (2), a resist is coated, exposed with electron beam and developed to form the pattern shown in figure 5b. The uncovered areas of the reflective multilayer are then treated with ion implantation and then the resist is removed [0039-0041]. 

    PNG
    media_image14.png
    135
    214
    media_image14.png
    Greyscale
6e         
    PNG
    media_image15.png
    149
    239
    media_image15.png
    Greyscale
 5d

Claims 1,9,11,12,25,28,33,35 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. 20180284596, in view of Eurlings 20030180632.
Eurlings 20030180632 teaches with respect to figures 10-13, a substrate (20) coated with a multilayered reflective layer (21), and an absorber layer (22), which is coated with a resist (not shown), which is then exposed interferometrically using a standing wave to form a two dimensional grating (checkerboard pattern) which is then transferred to the surface of the absorber. The patterns can be formed in the resist using lithographic photomasks, e-beam writing, ion beam writing, X ray, contact printing or proximity printing and transferred into the absorber layer. Useful patterns include diffusers or gratings which are transferred into the 
It would have been obvious to modify the masks of Liou et al. 20180284596 by further reducing the reflectivity by providing a grating or scattering surface as taught by Eurlings 20030180632 with a reasonable expectation of forming a useful mask.
16.	Claims 1,8,9,11,12,16,17,19,21,25,28,33,35 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. 20180284596, in view of Eurlings 20030180632 and Fukugami et al. 20160178997.
	Fukugami et al. 20160178997 teaches with respect to figures 4a to 11c, forming an EUV mask, including coating an electron beams resist, exposing it using an electron beam and patterning it to successively etch the absorber layer (14), the capping/protective layer (13), the multilayered reflective layer (12) and a portion of the substrate to define a frame region.  The recess is then filled with a second photoresist (23) which is exposed using UV or electron beam and developed to form the pattern 11A, which is then transferred by etching into the substrate (area 1a) to form flat areas which decrease the reflectivity (increase shading). This is then coated with a third resist (24) which is then exposing using UV or e-beam and patterned to sharpen the angles of the features in the substrate by acting as an etch mask [0082-0103]. 
It would have been obvious to modify the masks of Liou et al. 20180284596 by further reducing the reflectivity of the absorber surface by providing a grating or scattering surface as taught by Fukugami et al. 20160178997 on the surface of the absorber deposited in the grooves in a manner similar to that taught in Eurlings 20030180632 with a reasonable expectation of forming a useful mask with a reduced reflectivity in the absorber coated areas.

Claims 1,8,9,11,12,16,17,19,21,25,28,33,35 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fukugami et al. JP 2015-141972, in view of Eurlings 20030180632 and Fukugami et al. 20160178997.
It would have been obvious to modify the masks of Fukugami et al. JP 2015-141972 by further reducing the reflectivity of the absorber surface by providing a grating or scattering surface as taught by Fukugami et al. 20160178997 on the surface of the absorber deposited in the grooves in a manner similar to that taught in Eurlings 20030180632 with a reasonable expectation of forming a useful mask with a reduced reflectivity in the absorber coated areas.
Claims 1,8,9,11,12,16,17,19,21,25,28,33,35 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. 20180284596, in view of Eurlings 20030180632 and Fukugami et al. 20160178997, further in view of Kim et al. 20100167181 or Akin et al. 20090250637.
Kim et al. 20100167181 teaches the use of EUV absorbers including Ta, Cu, Au, Co and the like [0030]. 
Akin et al. 20090250637 teaches the use of EUV absorbers including Ta, W, Au and the like [0074]. 
	In addition to the basis above, it would have been obvious to modify the masks and processes of making them rendered obvious by the combination of Liou et al. 20180284596, Eurlings 20030180632 and Fukugami et al. 20160178997 by replacing the Ta based absorber with Cu, Au, Co or W based upon their known equivalence in Kim et al. 20100167181 or Akin et al. 20090250637
Claims 1,8,9,11,12,16,17,19,21,25,28,33,35 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fukugami et al. JP 2015-141972, in view of Eurlings 20030180632 .
In addition to the basis above, it would have been obvious to modify the masks and processes of making them rendered obvious by the combination of Fukugami et al. JP 2015-141972, Eurlings 20030180632 and Fukugami et al. 20160178997 by replacing the Ta based absorber with Cu, Au, Co or W based upon their known equivalence in Kim et al. 20100167181 or Akin et al. 20090250637
Claims 1,8,9,11,12,16,17,19,21,23,25,28,33,35 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. 20180284596, in view of Eurlings 20030180632 and Fukugami et al. 20160178997, further in view of  Hofmann et al. 20160377972 or Lin et al. 20200057389.
Hofmann et al. 20160377972 teaches capping layers of boron carbide and silicon nitrides [0069]
Lin et al. 20200057389 teaches useful multilayers for reflective layers and the use of capping layers of silicon dioxide [0028]. 
In addition to the basis above, it would have been obvious to modify the masks and processes of making them rendered obvious by the combination of Liou et al. 20180284596, Eurlings 20030180632 and Fukugami et al. 20160178997 using a protective/capping layer of BC, SiN or SiO2 with a reasonable expectation of success based upon their prior use as capping layer in the art as evidenced by Hofmann et al. 20160377972 or Lin et al. 20200057389.

Claims 1,9,11,12,33,35 and 42-46 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Tanabe et al.  JP 2014-096483
. 

Claims 1,8,9,11,12,16,17,19,21,25,28,33,35 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fukugami et al. JP 2015-141972, in view of Eurlings 20030180632 and Fukugami et al. 20160178997, further in view of Shih et al 20180314144.
Shih et al 20180314144 teaches the use of porous multilayer [0056]. 
	It would have been obvious to one skilled in the art to modify the masks rendered obvious by the combination of Fukugami et al. JP 2015-141972, in view of Eurlings 20030180632 and Fukugami et al. 20160178997 by replacing the reflective multilayer with the porous multilayer of Shih et al 20180314144 with a reasonable expectation of success in making a useful photomask.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyake et al. JP 05-088355 teaches phase shifted EUV masks where the shift is facilitated by a spacer (3) adjacent to the substrate (1). 

    PNG
    media_image16.png
    211
    261
    media_image16.png
    Greyscale

Han et al. 20040091789 is similar to Han et al. 20050084768
Kim et al. 20150168822 teaches with respect to figure 1, a substrate (110), which is provided with a scattering/ grating relief (112) in the frame region, The remainder of the substrate is provided with the reflective multilayer (120, 122/124), an absorber (132) and an antireflection layer (134) [0041-0051]. 
    PNG
    media_image17.png
    304
    427
    media_image17.png
    Greyscale

	Kim et al. 20060141370 teaches pattern-wise doping the reflective layer to change the reflectivity in those areas.
Kodera et al. JP 2018-025716 teaches with respect to figure 13, a substrate (1) with a backside conductive film (15), a multilayer reflective film (12), a protective layer (13), a patterned absorption layer (14) and a photoresist (22), where the resist is exposed using an electron beam, and developed. The absorption layer pattern not covered by the resist is then used as an etch mask to transfer the pattern successively into the protective film (13), the multilayer reflective film (12) and the substrate (11). The resist is the removed [0044-0049].   The process of figure 6 teaches a substrate (1) with a backside conductive film (15), a multilayer reflective film (12), a protective layer (13), a patterned absorption layer (14) and a photoresist (22), where 
Fukugami et al. JP 2013-206936 teaches with respect to figure 3b, the formation of a 45 degree angle surface (17) in the substrate (11).  Figure 6-7 illustrate a substrate (11) with a reflective multilayer (12) a protective layer (13) and an absorber layer (14). The resist (21) is coated, exposed using an electron beam and patterned. This is then used to pattern the absorber layer. A second resist (22) is then coated, exposed using an electron beam, developed and this is then used to successively etch the protective and reflective multilayer to expose the substrate.  The prism shape is then ground into the substrate [0023-0025]. 
Koike 20140242733 teaches absorbers which are patterned in figures 4A, 6A, 8A, 13 and 14A which allows for grayscale EUV exposure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 10, 2021